PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tong et al.
Application No. 16/986,304
Filed: 6 Aug 2020
For: MEMS MICROPHONE
:
:
:	DECISION ON PETITION
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On June 17, 2021, a non-final Office action was mailed, setting a three (3)-month shortened statutory period for reply. On September 10, 2021, a reply was filed in response to the non-final Office action. On January 5, 2022, a Notice of Abandonment was mailed, stating that no reply was received.
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicant’s failure to timely file a response to the non-final Office action mailed June 17, 2021. The Notice stated that no reply was received. The reply received September 10, 2021 was filed within three months of the mailing of the non-final Office action mailed June 17, 2021. 

Analysis and conclusion

As the reply filed September 10, 2021, was timely filed in response to the non-final Office action mailed June 17, 2021, the application did not become abandoned. Therefore, there is no abandonment in fact.
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 2651 for further processing in due course.
 



/DOUGLAS I WOOD/Attorney Advisor, OPET